DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner puts on the record that the species election required in the restriction requirement mailed on 11/06/2020 is withdrawn. Applicant previously failed to elect species in their remarks filed 02/08/2020. The Examiner expanded the species election during the search conducted for the first Office Action, mailed on 04/26/2021, to include all species disclosed in the specification as applies to the elected invention, Group V.
Status of Claims
Claims 1-3, 8, 10, 19-21, 24-26, 29, 34-35, 37, 42, and 44-49 are pending in this application.  Claims 44-49 are new. Claims 19-20 and 44-49 are presented for examination on the merits. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 15999587, filed 08/16/2018, is a national stage entry of PCT/IL2017/050209, with an International Filing Date of 02/16/2017; PCT/IL2017/050209 claims 
Withdrawn Rejections
Applicant’s arguments, see p. 11, filed 11/03/2021, with respect to the rejection(s) of claim(s) 19-20 under 102 over Van Andel and over Ohmori have been fully considered and are persuasive. Applicant amended Claim 19 to recite that the method is directed for the inhibition of weeds. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments. Vide infra.

New and Modified Objections/ Rejections as Necessitated by the Amendments filed 11/03/2021
Claim Objections
Claims 42 and 45 are objected to because of the following informalities: claim 42 is lacking a period at the end of the sentence. Claim 45 ends in a semicolon. Each claim must begin with a capital letter and end with a period. See MPEP 608.01.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 44-45, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lainet, D.  (Dissertation, Carleton University), hereinafter Lainet. 
Lainet studied the metabolism of chloro-phenylalanine in crop and weed plants, specifically, fava bean crop plant and Cirsium arvense and Sinapis arvensis weeds (Abstract). The seedlings were grown in a greenhouse, and the metabolism experiments carried out by feeding excised shoots with treatment solutions, wherein the treatment solution contain 1 x 10-4 M the chlorophenylalanine (pp. 56-61, Materials and Methods). Lainet tested the metabolism of chlorophenylalanine substituted at 2-, 3-, and 4- positions on all three plants, and showed some differences between the three plant species (p. 76-85). For instance, 3-Cl-phenylacetic acid (PAA) was not detected in fava plant, but was produced in both weeds (p. 85, last paragraph; Table on p. 88). Lainet comprehends that the extent of metabolism varied with the chloro-substitution pattern with, in general, substitution in the 3- and 4- position being more favorable to metabolism than substitution in the 2- position, which could be useful with regards to the possible use of chloro-phenylalanine as precursors for the lethal synthesis of herbicidal products (p. 119-121, Conclusions). 
Thus, Lainet anticipates or renders obvious Claims 19-20, 44-45, and 48. 

Claim Interpretation

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 19-20, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 97/19908, 5 June 1997), hereinafter Yamamoto, in view of Bobylev et al. ("Natural products containing phenylalanine as potential bioherbicides." Biologically Active Natural Products: Agrochemicals and Pharmaceuticals. CRC Press, Boca Raton (1999): 169-174).
Applicants Claim
An herbicidal composition comprising a compound of Formula 1 and at least one agriculturally acceptable adjuvant or diluent; further comprising other herbicides and safener; wherein the concentration of said compound within said composition of between 1.5 and 1000 uM; wherein said contacting comprises applying said herbicidal composition to a growth medium.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

    PNG
    media_image1.png
    170
    551
    media_image1.png
    Greyscale

Yamamoto, page 9
Yamamoto describes the invention of a fungicide and method of applying this fungicide to plant, wherein the active ingredient is a phenylalanine derivative (Abstract; Claims 1 and 9-1 and R2 are hydrogen, R3’ is OR4, and wherein R4 is a hydrogen (p. 68, Claim 1), and expressly teaches the synthesis of 4-fluorophenylalanine (Example 12). Yamamoto also expressly teaches spraying leaves of apple plants with a 200 ppm liquid chemical containing a compound of the invention (p. 60, 1st paragraph, Test Example 1). This amount falls within the concentration range in Claim 44.
Yamamoto teaches formulations with carriers containing adjuvants (p. 25-27) adding the dispersion of the active ingredient. Casein, gelatin, starch, bentonite, etc. are some adjuvant examples. For example, Yamamoto expressly teaches the compound in a formulation comprising bentonite and clay and calcium stearate (p. 59, formulation example 4), and as such the carrier render obvious the growth medium instantly claimed in Claim 47. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Yamamoto does not explicitly teach the inhibition of plant growth that is a result of application of phenylalanine analogues to a plant. Yamamoto does not expressly teach the fluoro at the meta position, but instead teaches the synthesis of a compound with fluoro at the para position.  
Bobylev teaches the concept of natural products containing phenylalanine as potential herbicides.  Bobylev describes how Maculosin I and II are phytotoxic (Section 14.2) and how phenylalanine is the common component shared by maculosins with herbicide thaxtomins and Alternaria alternata phytotoxins.  Bobylev deemed the phenylalanine group to be responsible for their phytotoxic action (Section 1.4). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yamamoto and Bobylev and apply the method of Yamamoto to inhibit the growth of plants such as weeds.  One would have been motivated to do so because Yamamoto has already shown that m-fluorophenylalanine is a suitable fungicide and Bobylev teaches that phenylalanine derivatives are bioherbicidal because of the presence of the phenylalanine group. A skilled artisan looking into herbicides for controlling weeds, for instance at orchards, would be highly motivated to use the composition of Yamamoto with reasonable expectation of success as it is also known to be useful as fungicide against Alternalia leaf spot fungus and not phytotoxic to crops.
Regarding the position of the fluorine substituent being on the para instead of the meta position, it is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  Circumstances showing such: In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)); In re Schechter, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Furthermore, it has been held that compounds that differ only in the placement of substituents in a ring system are not patentable absent a showing of unexpected properties.  See In re Jones, 74 USPQ 152 (CCPA 1947). Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950). 
Claims 19-20, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Murch, S.  (Dissertation, Univ. of Guelph), hereinafter Murch as evidenced by DiTomaso et al. (Weed Report). 
Applicants Claim
An herbicidal composition comprising a compound of Formula 1 and at least one agriculturally acceptable adjuvant or diluent; further comprising other herbicides and safener; wherein the concentration of said compound within said composition of between 1.5 and 1000 uM; , wherein R1 is selected from alkyl, alkenyl, alkynyl, hydroxyalkyl, aminoalkyl, haloalkyl, Cl, Br, I, nitro, cyano, amino, amidine, thiol, carboxy, and borate; , 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Murch investigated inhibitors of auxin and indoleamine metabolism in three plants including St. John’s wort, which is a weed as evidenced by DiTomaso (entire document). The six inhibitors taught by Murch include p-chlorophenylalanine (p-CPA) (pp. 3-4, Abstract). Murch added the inhibitors to the plant growth medium at concentrations of 0, 10, 20, and 40 µM, rendering obvious the instantly claimed concentration (p. 105, 2nd paragraph). Fig. 4 shows p-CPA inhibiting the growth of St. John’s wort, i.e. showing decreased number of roots and shoots, at greater than 10%, for example Fig. 4D (p. 118-120). Thus, Murch renders obvious Claims 19-20, and 44-48.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between Murch and the instant claim is the placement of the chlorine halogen, which is in the para position of Murch, but in the meta position in the instant claim set. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the position of the fluorine substituent being on the para instead of the meta position, it is well established that position isomers are prima facie structurally obvious even in In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)); In re Schechter, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Furthermore, it has been held that compounds that differ only in the placement of substituents in a ring system are not patentable absent a showing of unexpected properties.  See In re Jones, 74 USPQ 152 (CCPA 1947). Such structurally related compounds suggest one another In re Norris, 84 USPQ 458 (1950). 

Response to Arguments:
Applicant argues the 103 rejection “over Bobylev et al. in combination with Yamamoto and/or Van Andel et al.”, stating that Bobylev solely teaches that either cyclic dipeptides containing Phe, or an N-protected Phe are potent as herbicides, and does not disclose or suggest using instantly claimed compounds of Formula 1 as herbicides. Applicant noted that unsubstituted Phe is not phytotoxic.
The Examiner traverses this argument.  Yamamoto is the primary reference, and Bobylev is relied upon as secondary art. Yamamoto teaches the method of applying the phenylalanine derivative-containing composition to plant. Bobylev recognizes natural products containing phenylalanine as potential herbicides.  Thus, Bobylev provides the motivation to use the phenylalanine derivative of Yamamoto as an herbicide. Yamamoto has already shown that m-fluorophenylalanine is a suitable fungicide and Bobylev teaches that phenylalanine derivatives are bioherbicidal because of the presence of the phenylalanine group. Neither Yamamoto nor Bobylev need to teach the compounds of Formula I as herbicide against weeds because this is not an anticipatory rejection.  Additionally, Yamamoto’s and Bobylev’s with or without Van Andel’s teachings must be taken together and not analyzed individually.
Applicant argues that Yamamoto recites fungicidal compounds comprising numerous Phe analogs of around 200 compounds, mostly para-substituted. Applicant states that a substitution of a compound by fluorine and/or changing the position of the substituent is completely unpredictable with respect to the biological effect of the compound.
It appears that the Applicant is arguing the number of analogs in Yamamoto. It is the Examiner’s position that the rejection is obviousness and not anticipation, and that the disclosure of other species does not make any one less obvious.
Regarding the substitution, it has been held that compounds that differ only in the placement of substituents in a ring system are not patentable absent a showing of unexpected properties.  See In re Jones, 74 USPQ 152 (CCPA 1947). Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950). In the instant case, Applicant possess the burden of showing the unexpected result and has not shown it. As such, the argument is unpersuasive. 
Applicant argues that Van Andel et al., and Ohmori et al. do not teach or suggest using an herbicidal effective amount of the compound of Formula 1 for inhibition of weed growth.
The amount of compound is rendered obvious in the rejection supra
Applicant also argues that the art does not disclose or suggest using a specific concentration range of the herbicidal compound of Formula 1, as recited by claim 44; or applying a compound of Formula 1, which is not FPA to obtain an herbicidal effect.
The amount of compound and non-FPA compounds are rendered obvious in the rejection supra.

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616